     Case 2:20-cv-01290-KJM-KJN Document 5 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Brigitte McAdams,                                       No. 2:20-cv-01290-KJM-KJN
12                               Plaintiff,                  ORDER
13           v.
14
     El Dorado County, et al.,
15
                                 Defendants.
16

17          No defendant has appeared in this action, and plaintiff has not taken action to complete

18   litigation in this case. On October 30, 2020, the court directed plaintiff to file a declaration as to

19   the status of this case within fourteen days. No declaration was filed. Plaintiff is ordered to show

20   cause within fourteen days why this action should not be dismissed for failure to prosecute.

21          IT IS SO ORDERED.

22   DATED: April 12, 2021.

23




                                                       1
